      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 1 of 46




               IN THE UNITED STATES DISTMCT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


RONDA A. PLEDGER, SANDRA
BRITT, JENNIFER L. PRIMM,
ALEX BROOKS, JR., and
EDWARD COMER BUCK,
individually and as representatives of
a class of similarly situated persons of
the Insperity 401 (k) Plan,
                                               CIVIL ACTION FILE
       Plaintiffs,
                                               NO. 1:15-CV-4444-]VIHC
V.



RELIANCE TRUST COMPANY
and INSPEMTY HOLDINGS, INC.,

       Defendants.



                                       ORDER

      This is a class action for damages brought pursuant to Section 502(a)(2) of

the Employee Retirement Income Security Act of 1974 ("EmSA"), 29 U.S.C.

§ 1132(a)(2), by Plaintiffs, participants in the Insperity 401(k) Plan (the "Plan"),

against Insperity Holdings, Inc. ("Holdings"), the Plan's sponsor and named


fiduciary, and Reliance Trust Company ("Reliance"), the Plan's trustee


(collectively, "Defendants"). This case is scheduled to be tried before the Court on

March 2, 2020. See Order Scheduling Trial [Doc. 202]. Presently pending before
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 2 of 46




the Court are Plaintiffs' Motions in Limine [Doc. 207], Reliance's Motion in

Limine to Exclude Opinions of Plaintiffs' Expert Dr. Gerald Buetow ("Motion to

Exclude Buetow") [Doc. 208], Holdings's Omnibus Motion in Limine

("Holdings's Motion in Limine") [Doc. 209], and Plaintiffs' Motion to Strike

Defendants' Untimely Daubert Motions ("Motion to Strike") [Doc. 211].

I. LEGAL STANDARD

      Trial judges are authorized to mle on motions in limine pursuant to the


inherent authority to manage trials. Luce v. United States, 469 U.S. 38, 41 n.4


(1984) (citing FED. R. EVID. 103(c)). Judges have broad discretion when ruling on

such motions. See Cook ex rel. Estate ofTessier v. Sheriff of Monroe Cty., 402


F.3d 1092, 1104 (11th Cir. 2005). Rulings on motions in limine are provisional

rulings and the trial judge may reverse the decision during the course of a trial.

See Ohler v. United States, 529 U.S. 753, 758 n.3 (2000). "The real purpose of a

Motion in Limine is to give the trial judge notice of the movanfs position so as to

avoid the introduction of damaging evidence which may irretrievably affect the

fairness of the trial." Soto v. Geico Indem. Co., No. 6:13-CV-181-ORL-40KRS,


2014 WL 3644247, at *1 (M.D. Fla. July 21, 2014) (citation and punctuation

omitted). "The Court will grant a motion in limine to exclude evidence only if the
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 3 of 46




evidence in question is clearly inadmissible." Wilson v. Pepsi Bottling Grp., Inc.,


609 F. Supp. 2d 1350, 1359 (N.D. Ga. 2009).

II. PLAINTIFFS9 MOTION TO STRIKE1

      Plaintiffs contend that the Court should strike or summarily deny Reliance's

Motion to Exclude Buetow and the applicable portion of Holdings's Motion in

Limine2 because Defendants' request is untimely under Rule 26.2(C) of the Civil

Local Rules of Practice for the United States District Court for the Northern




1 Courts may strike "an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter" from "a pleading." FED. R. Crv. P. 12(f).
Plaintiffs' request is improperly characterized as a motion to strike because such
motions may be made only regarding pleadings. A motion in limine is not a
pleading within the meaning of Rule 12(f) as defined by Rule 7(a). See FED. R.
Crv. P. 7(a); see also Circle Grp., L.L.C. v. Se. Carpenters Res'l Council, 836 F.
Supp. 2d 1327, 1347, 1349 (N.D. Ga. 2011) (stating that Rule 12(f) "applies to
pleadings, not to motions or briefs filed in support of motions"). Consequently, the
Motion to Strike is DENIED; however, the Court will consider Plaintiffs'
objection that Defendants' request to exclude Dr. Gerald Buetow's expert
testimony is untimely. See, e.g., Murphy v. Farmer, 176 F. Supp. 3d 1352, 1342
(N.D. Ga. 2016); Exceptional Mktg. Grp., Inc. v. Jones, 749 F. Supp. 2d 1352,
1358-59 (N.D.Ga. 2010).

2 The applicable portion of the Motion in Limine relates to Defendants' attempt to
exclude the testimony of Plaintiffs' expert Dr. Gerald Buetow ("Buetow"). See
Def. Reliance Tr. Co.'s Mem. of Law in Supp. of its Mot. in Limine to Exclude
Ops. of Pis/ Expert Dr. Gerald Buetow ("Reliance's Mem.") [Doc. 208-1] at 1-2
& n.2; Def. Insperity Holdings, Inc.'s Mem. of Law in Supp. of its Omnibus Mot.
in Limine ("Holdings's Mem.") [Doc. 209-1] at 2-3.
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 4 of 46




District of Georgia. Mem. in Supp. of Pis.' Mot. to Strike Defs.' Untimely


Daubert Motions ("Pis.5 Mem. in Supp. of Mot. to Strike") [Doc. 211-1] at 1.


      Local Rule 26.2(C) states:

      Any party objecting to an expert's testimony based upon Daubert v.
      Merrell DowPharms, Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993) shall
      file a motion no later than the date that the proposed pretrial order is
      submitted. Otherwise, such objections will be waived, unless expressly
      authorized by Court order based upon a showing that the failure to
      comply was justified.


LR 26.2(C), NDGa. Defendants moved under Daubert to exclude Buetow's


testimony on December 16, 2019, after the Proposed Consolidated Pretrial Order

[Doc. 200] was submitted on June 14, 2019.

      However, pursuant to the Court's Standing Order Regarding Civil Litigation

("Standing Order") posted to the Northern District of Georgia website,3 "[ujnless

otherwise directed, all motions in limine (including Daubert motions) shall be filed

at least fourteen (14) days before the pretrial conference." Standing Order § 11.0.

The pretrial conference is scheduled for February 24, 2020. Order Rescheduling

Pre-Trial Conference [Doc. 210]. The Court ordered that motions in limine be

filed "on or before December 16, 2019." Sept. 9, 2019, Order [Doc. 206] at 4.


Because Defendants moved under Daubert to exclude Buetow on December 16,




 http://www.gand.uscourts.gov/sites/default/flles/MHC_Standmg_Order.pdf.
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 5 of 46




2019, in accordance with the Court's orders,4 their failure to comply with the

timeframe set forth in Local Rule 26.2(C) is justified. Accordingly, Plaintiffs'

request that the Court summarily deny as untimely Reliance's Motion to Exclude

Buetow and the applicable portion oflnsperity's Motion in Limine is DENIED.

III. PLAINTIFFS9 MDTIONS INLIMINE

      A. Exhibits that Reliance Produced on May 20,2019

      Plaintiffs move pursuant to Federal Rules of Civil Procedure 26 and 37 to

exclude thirteen exhibits5 that Reliance produced for the first time on May 20,

2019, because Reliance failed to produce these materials as part of their

Rule 26(a)(l) disclosures, in response to Plaintiffs' document requests, and in

support of Reliance's motion for summary judgment. Pis.' Mots. in Limine at 1-2.


The thirteen exhibits Plaintiffs seek to exclude are a series of emails and

attachments dated from 2007 through 2012 related to the LifeStyles Funds. Pis.'



 The Court recognizes that the version of the Standing Order on the docket entered
December 28, 2015 [Doc. 3] does not include the language clarifying that motions
in limine may include Daubert motions. However, "Daubert motions are often
considered as a type of motion in UmineF GOT I, LLC v. XRT, Inc., No. 1:16-
CV-38-MHC, 2018 WL 4907773, at *2 (N.D. Ga. Aug. 8, 2018) (citing J & V
Dev., Inc. v. Athens-Clarke Ctv, 387 F. Supp. 2d 1214, 1215 (M.D. Ga. 2005)).


5 Reliance exhibits 10, 12, 27,34,74,77,191, 196,198,200,259, 266, and 685.
Pis.' Mots. in Limine at 1 n.l; see generally Def. Reliance Tmst Co/s Ex. List
[Doc. 200-8].
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 6 of 46




Mots. in Limine at 1. Although the LifeStyles Funds were not part of the Plan and

are not at issue in this case, Reliance contends that these exhibits are evidence of


its experience creating and managing multi-asset funds structured along a risk


spectmm that correlated with that of the Insperity-branded Horizon Risk Managed

Target-Date Funds ("TDFs") created for the Plan (the "Horizon Funds"). See Def.

Reliance Tr. Co.'s Opp'n to Pis.' Mot. to Exclude Defs.' Suppl. Disclosures


("Reliance's Opp'n") [Doc. 215] at 1.


      Federal Rule of Civil Procedure 37 states:

      If a party fails to provide information or identify a witness as required
      by Rule 26(a) or (e), the party is not allowed to use that information or
      witness to supply evidence on a motion, at a hearing, or at a trial, unless
      the failure was substantially justified or is harmless.

FED. R. Crv. P. 37(c). In their initial disclosures, parties must provide "a copy—or


a description by category and location—of all documents, electronically stored


information, and tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses, unless the use


would be solely for impeachment." FED. R. Crv. P. 26(a)(l)(ii). Parties must also

supplement their discovery responses "in a timely manner if the party learns that in


some material respect the disclosure or response is incomplete or incorrect, and if


the additional or corrective information has not otherwise been made known to the
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 7 of 46




other parties during the discovery process or in writing." FED. R. Cw. P.


26(e)(l)(A).

      Plaintiffs contend that Reliance should have produced the thirteen exhibits

during document discovery, in response to Plaintiffs' Rule 34 Requests for

Production numbers nine and eleven. Pis/ Mots. in Limine at 6-8. Request


number nine asked for "[d]ocuments referring to or reflecting the selection and


removal criteria for investment options available to, provided to or recommended


for the Plan, the Corporate Plan or defined contribution plan clients of Reliance."


Pis.' First Set of Requests for Production to Def. Reliance Tr. Co. [Doc. 207-4]


at 8. Request number eleven asked for "[d]ocuments relating to or comprising


Reliance's investigation, research, review, analysis or consideration of any kind


regarding the selection, monitoring, or removal of the investment options provided


in the Plan and/or the Corporate Plan." Id. at 9. The Requests for Production

define "Plan" as "the Insperity 401(k) Plan and all of its affiliated, predecessor, or

successor plans, and all plans with which it has merged" and "Corporate Plan" as


"the Insperity Corporate 401(k) Plan and all of its affiliated, predecessor, or

successor plans, and all plans with which it has merged." Id. at 2.


      Plaintiffs contend that the thirteen exhibits reflect Reliance's "investigation,

research, review, analysis or consideration of any kind regarding the selection" of


                                           7
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 8 of 46




Plan investment options. Pis.5 Mots. in Limine at 7. However, the LifeStyles


Funds were never included in the Plan. The Court does not agree that emails and


attachments dated from 2007 through 2012 related to the LifeStyles Funds

reflected Reliance's research, review, analysis, or consideration regarding the


selection of Plan investment options. These documents may indicate that Reliance


had experience designing funds structured along a risk spectmm similar to the

Horizon Funds, which were incorporated into the Plan, but documents indicating

that Reliance had experience designing comparable funds do not necessarily

evidence Reliance's investigation, research, review, analysis or consideration of


Plan investment options. Reliance was not required to produce these documents in


response to Plaintiffs' Requests for Production numbers nine and eleven.


      Plaintiffs also contend that Reliance should have produced the thirteen

exhibits during document discovery pursuant to Rule 26(a) because Reliance is

using them to support its defenses. Pis.' Mots. in Limine at 7-8. Considering their


allegations that Reliance "imprudently put its untested target date funds in the

Plan," Plaintiffs contend that Reliance was "plainly on notice years ago that its

TDF-related experience was directly at issue, and thus clearly anticipated using its

purported Lifestyle fund experience as a defense." Id. However, the sequence of


events in this litigation demonstrates that Reliance timely supplemented its initial


                                          8
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 9 of 46




disclosures with the thirteen exhibits after it became apparent that Reliance's

experience designing funds structured along a risk spectrum similar to the Horizon

Funds was an issue for trial.


      Plaintiffs allege that Reliance breached its duty of prudence by adding the


Horizon Funds to the Plan. See Mar. 28, 2019, Order [Doc. 196] at 61-62 (citation

omitted). In response to Reliance's motion for summary judgment. Plaintiffs


contended that Reliance had no experience constructing or managing TDFs. Id.


at 69-70 (citation omitted). Nicolas Cotter ("Cotter"), a Portfolio Manager at the

Senior Vice President level at Reliance from 2007 to 2016, testified at his

deposition that Reliance was well-equipped to design a multi-asset suite ofTDFs

with a glide path because of its experience with the LifeStyles Funds. See id

at 10 n.8, 70 (citations omitted).6 Cotter stated in his declaration that Reliance had

not previously constructed a glide path for a TDF. Id. at 70 (citation omitted). On

March 28, 2019, the Court, noting Reliance's "lack of experience constructing


glide paths, managing TDFs, and creating TDFs," found that genuine issues of




6 Notably, even though at least 260 documents containing the word "Lifestyles,"
directly concerned the LifeStyles Funds were among the more than 3,000
documents produced to Plaintiffs through February 2018, Plaintiffs did not use any
of these documents as exhibits when deposing Reliance's witnesses, including
Cotter on January 23, 2018. Reliance's Opp'n at 4-5 & n.3.
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 10 of 46




material fact existed as to whether Reliance was procedurally prudent when it

created the Horizon Funds and included them in the Plan. Id. at 71.

       Approximately two months later, and one month before the deadline to file

the consolidated pretrial order, Reliance supplemented its initial disclosures with

the thirteen exhibits "to ensure that the Court would have a full record of

[Reliance] ?s LifeStyles multi-asset portfolio experience at trial." See Reliance's

Opp'n at 3; see generally Apr. 5, 2019, Order [Doc. 198] (extending deadline to

file the consolidated pretrial order until June 14, 2019). Reliance's contention that

it produced the thirteen exhibits because of the Court's finding genuine issues of

material fact is reasonable. Reliance did not violate Rule 26 by supplementing its

disclosures with the thirteen exhibits on May 20, 2019. See generally FED. R. Crv.

P. 26(a)(3) ("Unless the court orders otherwise, these [pretrial] disclosures must be

made at least 30 days before trial."); Standing Order § II.N (requiring the exhibits

to be used at trial be identified in the consolidated pretrial order).

       Accordingly, Plaintiffs Motion in Limine is DENIED with respect to the

thirteen exhibits Reliance produced on May 20, 2019.7




7 Plaintiffs also "conditionally seek to exclude certain fee-related exhibits
identified by Defendants" if the Court grants Defendants' expected request to
exclude evidence tending to show that higher fees in more expensive share classes
were unreasonable. Pis/ Mots. in Limine at 2. The Court addresses this request in
                                            10
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 11 of 46




IV. RELIANCE'S MOTION TO EXCLUDE BUETOW

      Reliance moves to exclude all ofBuetow's opinions regarding the processes


that Reliance followed in connection with adopting the Horizon Funds as Plan

investment options. Reliance's Mem. at 7-8, 20-21. Reliance contends that


(1) Buetow's opinions concerning the fiduciary standards applicable to this case,

including the actions a prudent fiduciary would take in choosing investment

options, should be excluded because Buetow is not qualified to offer them, and


(2) Buetow's opinions concerning Reliance's procedural actions in selecting the


Horizon Funds should not be included because they are not opinions but factual

findings that invade the province of the Court. Id. at 7-8.


      Federal Rule of Evidence 702 governs the admissibility of expert testimony

and provides:


      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:

             (a) the expert's scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the evidence
             or to determine a fact in issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and
             methods; and


part V.A. of this Order after addressing Holdings's request to exclude that
evidence.


                                          11
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 12 of 46




             (d) the expert has reliably applied the principles and methods
             to the facts of the case.


FED. R. EVID. 702. The Supreme Court has directed that


      [u]nlike an ordinary witness, see Rule 701, an expert is permitted wide
      latitude to offer opinions, including those that are not based on firsthand
      knowledge or observation. See Rules 702 and 703. Presumably, this
      relaxation of the usual requirement of firsthand knowledge ... is
      premised on an assumption that the expert's opinion will have a reliable
      basis in the knowledge and experience of his discipline.

Daubert v. Merrell Dow Pharms., 509 U.S. 579, 592 (1993). Because Rule 702

permits a broader range of testimony, the Supreme Court has made clear that


district courts must perform a critical "gatekeeping" function concerning the


admissibility of all expert testimony to ensure that an expert witness's testimony is

not only relevant, but reliable. United States v. Frazier, 387 F.3d 1244, 1260 (11th

Cir. 2004) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999);

Daubert, 509 U.S. at 589 n.7, 597). In particular, district courts are "charged with


screening out experts whose methods are untrustworthy or whose expertise is


irrelevant to the issue at hand." Corwin v. Wait Disney Co., 475 F.3d 1239, 1250


(llth Cir. 2007).

      In performing this gatekeeping function, the Eleventh Circuit has developed

"a rigorous three-part inquiry" to determine the admissibility of expert testimony

under Rule 702, that considers whether:


                                          12
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 13 of 46




      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert reaches
      his conclusions is sufficiently reliable as determined by the sort of
      inquiry mandated in Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
       expertise, to understand the evidence or to determine a fact in issue.


Frazier, 387 F.3d at 1260 (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158


F.3d 548, 562 (11th Cir. 1998)). "While there is inevitably some overlap among

the basic requirements—qualification, reliability, and helpfulness—they remain

distinct concepts and the courts must take care not to conflate them." Id.


       "A district court's gatekeeper role under Daubert 'is not intended to supplant


the adversary system or the role of the jury.'" Maiz v. Virani, 253 F.3d 641, 666


(11th Cir. 2001) (quoting AlUson^McGhan, 184F.3dl300, 1311 (llth Cir.

1999)); accord Daubert, 509 U.S. at 596 ("Vigorous cross-examination,


presentation of contrary evidence, and careful instruction on the burden of proof


are the traditional and appropriate means of attacking shaky but admissible

evidence."); Adams v. Lab. Corp. of Am, 760 F.3d 1322, 1332, 1334 (llth Cir.

2014) (citations omitted) ("Bias in an expert witness's testimony is usually a

credibility issue for the jury. . . . The risk of bias would mean, at most, that [the


expert's] testimony is to some extent 'shaky/ and shakiness goes to the weight of


her testimony, not its admissibility."). Rather, the Court's role as a gatekeeper


under Daubert "is to make certain that an expert, whether basing testimony upon

                                            13
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 14 of 46




professional studies or personal experience, employs in the courtroom the same


level of intellectual rigor that characterizes the practice of an expert in the relevant

field." Kumho Tire Co, 526 U.S. at 152.


      The proponent of expert testimony "always bears the burden to show that his


expert is qualified to testify competently regarding the matters he intended to

address, the methodology by which the expert reached his conclusions is

sufficiently reliable, and the testimony assists the trier of fact." Frazier, 387 F.3d


at 1260 (quoting McCorvev v. Baxter Healthcare Corp., 298 F.3d 1253,1257 (11th

Cir. 2002) (internal punctuation omitted)); see also Cook ex rel. Estate ofTessier

v. Sheriff of Monroe Ctv, 402 F.3d 1092, 1107 (11th Cir. 2005) (explaining that it

is the proponent's burden to lay the foundation for admission of expert testimony).


      The Eleventh Circuit has cautioned that "[m] any factors will bear on the

inquiry, and [there is no] definitive checklist or test." Maiz, 253 F.3d at 665

(quoting Daubert, 509 U.S. at 593). While Daubert and its progeny provide

flexible guidelines for the admissibility of evidence under Rule 702, "expert

testimony that does not meet all or most of the Daubert factors may sometimes be


admissible" based on the particular circumstances of a specific case. United States


v. Brown, 415 F.3d 1257, 1268 filth Cir. 2005:): see also United States v. Scott,

403 F. App'x 392, 397 (llth Cir. 2010) (quoting Kumho Tire Co, 526 U.S. at 152)


                                           14
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 15 of 46




(finding that the Daubert factors are only general guidelines and the trial judge has

"considerable leeway in deciding in a particular case how to go about determining

whether particular expert testimony is reliable"); Quiet Tech. D C-8, Inc. v. Hurel-


Dubois UK Ltd, 326 F.3d 1333, 1341 (11th Cir. 2003) (finding that the court

should consider the Daubert factors "to the extent possible" but that "these factors

do not exhaust the universe of considerations that may bear on the reliability of a

given expert opinion, and a federal court should consider any additional factors

that may advance its Rule 702 analysis").

      "[T]he [court's] gatekeeping function is not as stringent" when, as here,the


factfinder is "the court rather than a jury." See In re Suntmst Banks, Inc. ERISA


Litisation, No. 1:08-CV-03384-RWS, 2016 WL 4377131, at *4 (N.D. Ga. Aug.

17, 2016) (citing United States v. Brown, 415 F.3d 1257, 1268 (11th Cir. 2005)).

The barriers to expert testimony "are even more relaxed in a bench trial situation,


where the judge is serving as factfinder and we are not concerned about dumping a


barrage of questionable scientific evidence on a jury." Brown, 415 F.3 d at 1268-


59 (citing Allison, 184 F.3d at 1310: Daubert, 509 U.S. at 588) (internal quotation

omitted). However, "[t]he district court enjoys 'considerable leeway5 in making

such evidentiary decisions, and will be reversed only if 'the ruling is manifestly




                                          15
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 16 of 46




erroneous.5" Winn-Dixie Stores, Inc. v. Dolgencorp, LLC, 746 F.3d 1008, 1027


(11th Cir. 2014) (citing Frazier, 387 F.3d at 1258).

      A. Whether Buetow is Qualified

      There are various ways for determining whether an expert is qualified.

"While scientific training or education may provide possible means to qualify,

experience in a field may offer another path to expert status." Frazier, 387 F.3 d


at 1260-61. Federal Rule of Evidence 702 provides that an expert's qualification

may be based on "knowledge, skill, experience, training, or education." See also


FED. R. EVID. 702 advisory committee's note (2000 amends.) ("Nothing in this

amendment is intended to suggest that experience alone .. . may not provide a


sufficient foundation for expert testimony."). Thus, "there is no mechanical


checklist for measuring whether an expert is qualified to offer opinion evidence in

a particular field." Santos v. Posadas de P.R. Assocs., 452 F.3d 59, 63 (1st Cir.


2006). Rule 702 requires an expert witness relying solely on experience to

"explain how that experience leads to the conclusion reached, why that experience


is a sufficient basis for the opinion, and how that experience is reliably applied to




                                          16
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 17 of 46




the facts." Frazier, 387 F.3d at 1261 (citing FED. R. EVID. 702 advisory


committee's note (2000 amends.)).

      Reliance contends that Buetow is not qualified to testify about the

investigative actions a prudent fiduciary would or would not take in selecting plan

investment options because he lacks experience serving as a 401(k) plan fiduciary

with responsibility for selecting managers or funds. Reliance's Mem. at 11.


Reliance acknowledges that a portfolio manager like Buetow can be qualified to

offer expert opinions on the objective reasonableness of investment products, but


contends that he is not qualified to offer expert opinions on the procedures

followed by prudent fiduciaries.8 IcL at 10, 12. Plaintiffs assert that Reliance's

contention has no basis in the law and any purported gaps in Buetow's experience


go to the weight, not admissibility, of his testimony. Pis.' Opp'n to Reliance Tr.

Co.'s Mot. to Exclude Ops. of Dr. Gerald Buetow ("Pis/ Opp'n to Reliance's


Mot.") [Doc. 218] at 7 (citing Leathers v. Pfizer, Inc., 233 F.R.D. 687, 692 (N.D.




8 "Whether an ERISA fiduciary has acted prudently requires consideration of both
the substantive reasonableness of the fiduciary's actions and the procedures by
which the fiduciary made its decision . ..." Fish v. GreatBank Trust Co., 749 F.3d
671, 680 (7th Cir. 2014) (citation omitted). This Court previously found that
genuine issues of material fact exist as to whether Reliance was procedurally
prudent when it created the Horizon Funds and included them in the Plan. Mar.
28, 2019, Order at 71.


                                          17
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 18 of 46




Ga. 2006)). Plaintiffs contend that Buetow's twenty-five years working as an


academic, researcher, and professional in the investment management field,


including working with 401(k) plans and TDFs, qualifies him to testify about the

procedures that investment experts use in selecting investments. Id. at 12-14.


Plaintiffs explain that "[j just as an ERISA fiduciary must seek to optimize

financial benefits for participants while avoiding undue risk. Dr. Buetow pursues


the same objectives in his work as a portfolio manager. That he may have been


subject to different legal responsibilities than an ERISA fiduciary does not render

him unqualified." Id at 14 (citations omitted).

      Among other experience, Buetow served as the Director of Research at


Atlanta Asset Management I where he was "given discretion by the fiduciary over


multi-asset pension plans" and "also served in a monitoring capacity for underlying


asset managers." See Expert Report of Gerald Buetow ("Buetow Report")


[Doc. 208-2] ^ 8. Buetow became Chief Investment Officer and was "responsible

(fiduciary and discretionary) for various multi-asset investment solutions." Id.


These roles "were all encompassing in terms of the management, monitoring,


operation, and administration of several multi-asset investment portfolios." Id.


Buetow was also a consultant for the Chartered Financial Analyst Institute where


he sat on the Senior Investment Committee for the Institute's defined contribution


                                         18
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 19 of 46




plan. IcL ^ 5. Buetow testified at his deposition that he had been appointed as a

monitoring fiduciary for a defined contribution plan. Tr. Dep. of Gerald W.

Buetow ("Buetow Dep.") [Doc. 146-1] at 306. He has "been part of that expertise


process of selecting investments for [defined contribution plans]" in "various

capacities." See id. at 307.


      Reliance cites no authority adopting its view that a portfolio manager is

qualified to offer expert opinions on the objective reasonableness of investment

products but not on the procedures followed by prudent fiduciaries. Instead, it

cites four cases that do not involve expert testimony about fiduciary duty under


ERISA. See Reliance's Mem. at 11-12 & n.8 (citations omitted). Reliance's


challenges to Buetow's experience—that it is limited, that Buetow was at Atlantic


Asset Management for only three years and a long time ago, and that Buetow's


advice on fund selection was preliminary, very top-level analysis—go to the


weight of his testimony, not its admissibility, particularly since the Court will be

the trier of fact.9 See Wildman v. Am. Century Servs., No. 4:16-CV-00737-DGK,



9 Reliance contends that Buetow conceded at his deposition "that it is 'debatable'
whether he is 'an expert on fiduciary process/" Reliance's Mem. at 12 (alteration
accepted) (citing Buetow Dep. at 299-300). This is not a fair reading of the
transcript. Defendants' attorney asked Buetow "whether your opinions in your
report with regard to Insperity are based on an assumption that Insperity essentially
had the same fiduciary responsibilities as Reliance with regard to those investment
decisions." Buetow Dep. at 298. After Buetow testified that "Insperity's fiduciary

                                          19
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 20 of 46




2018 WL2326628, at * 1-2 (W.D. Mo. May 22, 2018) (finding that witness with

experience providing consulting services to investment advisors was qualified to

testify as an expert even though he lacked experience consulting with plan

committees and "had no experience with the practices of fiduciaries of a retirement

plan for a mutual fund company."). The Court finds that Buetow is qualified to

testify as an expert.


       B. Whether Buetow's Testimony Will Assist the Trier of Fact

       Whether expert testimony is helpful turns on whether the expert testimony

"concerns matters that are beyond the understanding of the average lay person."


Frazier, 387 F.3d at 1262. "Proffered expert testimony generally will not help the

trier of fact when it offers nothing more than what lawyers for the parties can argue


in closing arguments." Id. at 1262-63.




responsibility isn't removed by them delegating fiduciary responsibility to
Reliance," Defendant's attorney asked, "[b]ut you're not an expert in that aspect of
the fiduciary process because you've never been in that aspect of the fiduciary
process, right?" Id. at 299. Buetow responded: "I would say one part of your—I
disagree with one part and I agree with the other part. So the first part is, do I have
a right given my experience to opine about the fiduciary responsibilities in the
design and the function of a defined contribution plan? Absolutely, yes, I do. Do
I—do I—am I an expert in the fiduciary process in terms—I don't know how you
would delineate that. I would—I guess that's debatable." Id. at 299-300.


                                          20
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 21 of 46




      Aside from Buetow's statements concerning the investigative actions a


prudent fiduciary would take in selecting investment options for a defined

contribution plan, Reliance contends that the remainder of his opinions "largely

consist of a factual narrative concerning the actions [Reliance] allegedly took (or

did not take) in adopting the Horizon TDFs." Reliance's Mem. at 14. Reliance

contends that these factual findings will not aid the Court and should be excluded.

Id,at 15.


      "As a general matter, it is inappropriate for experts to become a vehicle for


factual narrative." Duling v. Domino's Pizza, LLC, No. 1:13-CV-01570-LMM,


2015 WL 3407602, at *12 (N.D. Ga. Jan. 14, 2015) (quotations omitted) (quoting

Sees. and Exch. Comm'n v. Tourre, 950 F. Supp. 2d 666, 675 (S.D.N.Y. 2013));


see also Tillman v. C.R. Bard, Inc., 96 F. Supp. 3d 1307, 1330 (M.D. Fla. 2015)


(quoting In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y.


2009) ("An expert cannot be presented to the jury solely for the purpose of

constructing a factual narrative based upon record evidence.")). "However, as


opposed to providing a mere factual narrative, [an] expert is allowed to articulate

the 'factual underpinning5 upon which [s]he bases h[er] opinion." Duling, 2015

WL 3407602, at * 12 (citing FNB Bank v. Park Nat'l Corp, 996 F. Supp. 2d 1187,

1190 (S.D. Ala. 2014)).


                                         21
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 22 of 46




      The Court has reviewed Buetow's Report and does not find that it is offered

"solely for the purpose of constructing a factual narrative." Rather, Buetow


explains the facts on which he bases his opinion. See, e.g., Buetow Report ^ 39


("This development introduced a clear conflict of interest between Reliance's

business decisions and the Plan's best interests."), 50 ("In performing its duties in


selecting and retaining investments, Reliance maintained written processes relating


to the analysis and selection ofthird-party managers, including a host of qualitative

and quantitative measures such as the following: . .. ."), 62 ("In its marketing


efforts, F-Squared disseminated, as explained below and as later admitted by F-


Squared, 'clearly overstated' returns."). Buetow's Report "provide[s] more than


simple narratives of Plaintiffs' version of the factual events at issue in this case.


Instead, [his] expert report[] provide[s] opinions based upon facts that could 'be

accepted by the [factfmder]." See Duling, 2015 WL 3407602, at *12 (internal

citations omitted).

      Reliance is correct that expert opinions that are simply "a recitation of


historical facts based on information conveyed by others," "merely a restatement


of information available from other sources," or "consistQ, almost entirely, of


. . . parroting of evidence from other sources" do not aid the trier of fact. See In re


BankAtlantic Bancorp, Inc. Sec. Litis., No. 07-61542-CIV, 2010 WL 6363027,


                                           22
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 23 of 46




at *7 (S.D. Fla. Sept. 9, 2010) (citing Hibiscus Assocs. Ltd. v. Bd. ofTr. of


Policemen and Firemen Ret. Svs. of City of Detroit, 50 F.3d 908, 917 (11th Cir.

1995)); Barmeto v. Femandez Larios, No. 99-0528-CIV, 2003 WL 25782075,

at *3 (S.D. Fla. Sept. 18, 2003). However, the Court finds that Buetow's opinions


are not of this nature. Buetow's Report does not merely recite the facts upon


which Plaintiffs rely; instead, it explains the facts upon which Buetow's opinions

are based. See generally Buetow Report ^ 57-126.


      Reliance contends that Buetow's Report "is almost identical in form to the


defective report that was excluded" in BankAtlantic Bancorp. Reliance's Mem.


at 16. In BankAtlantic Bancorp, the relevant section of the expert's report "t[ook]


the following form: first, [the expert] recite [d] at some length BankAtlantic's

practices for monitoring or reviewing its loan portfolios; next [the expert] ma[d]e[]

a bare conclusion based on the rehashed information." BankAtlantic Bancorp,


2010 WL 6363027, at *6. The court found that

      [t]o the extent that [the expert]'s opinion regarding the efficacy of
      BankAtlantic's monitoring practices is merely a restatement of
      information available from other sources, it does not assist the trier of
      fact. And to the extent that [the expert] offers opinions based on this
      recited information, he fails to indicate how he reached such opinions.




                                          23
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 24 of 46




IcL at *7 (citing Hibiscus, 50 F.3d at 917). Unlike the expert's opinions in

BankAtlantic Bancorp, Buetow's opinions do not merely restate information


available from other sources. See, e.g., Buetow Report ^ 13, 63, 82, 85, 87,


91-92, 94,101-02, 108,113-14, 116-122.


      Reliance contends that, like the expert's opinions in BankAtlantic Bancorp,

Buetow's "observations are factual summations masquerading as expert opinions."


Reliance's Mem. at 17. While Buetow does describe the factual background in


detail, he also states the opinions that he reached based on that information. See,


e.g., Buetow Report ^ 63 ("Even this disclaimer contains contradictory statements


. . . This should have been a tremendous red flag to any fiduciary. It represents a


gross conceptual error that was never addressed by Reliance."), 91 (citation


omitted) ("To replace an existing manager, the JP Morgan TDFs, which are

admittedly meeting expectations with proprietary funds that are untested and

largely based on unverifiable hypotheticals is inconsistent with my experience and

not in the best interest of participants. Given the above references and document


profit motive of Reliance, the adding of these funds is clearly untenable for any

fiduciary."), 101 (citation omitted) ("In my experience, any prudent investment

professional would have viewed this level of outperformance with the utmost




                                         24
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 25 of 46




skepticism."). Thus, Buetow's Report is distinguishable from the expert's opinions


found inadmissible in BankAtlantic Bancorp.

      Reliance also contends that Buetow's factual narrative is unreliable because


he reviewed "only [that] silver of the record" collected by Plaintiffs' counsel, and

his report allegedly contains factual errors. Reliance's Mem. at 17-18. Reliance


contends that Buetow lacked access "to critical information" regarding the scope of


Reliance's investigation into the Plan's investment choices because Plaintiffs'


counsel did not question Reliance personnel about it at their depositions. Id.


at 18-19. Reliance notes that Buetow reviewed "less than 1 [,] 000 of the many tens


of thousands of documents produced in this case," and, thus, Reliance contends


that Buetow's factual determinations are unreliable. Id at 17, 20; see generally


Buetow Report, Ex. 1 (listing the materials thatBuetow considered).

      As an example, Reliance contends that Buetow "proclaims based on the


'document evidence' that [Reliance] had 'no experience' 'coming up with a


strategic asset allocation' in a 'multiasset fund/ or 'managing a multiasset class


portfolio5 prior to designing the Horizon TDFs." Reliance's Mem. at 17-18


(alterations accepted) (citing Buetow Dep. at 129-131, 133). Reliance contends

that this is factually incorrect because as of November 2012, it had twenty years of

experience "developing strategic asset allocations through its management of the


                                         25
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 26 of 46




multi-asset class Lifestyle Portfolios." Id^ at 18 (citing Def. Reliance's Mot. for


Summ. J. and Mem. of Law in Supp. ("Reliance's Mot. for Summ. J.") [Doc. 137]


at 26).10 As explained below, this example demonstrates not that Buetow's


statements were factually incorrect, but that the parties disagree whether Reliance's


experience (or lack thereof) suggests that it acted impmdently in adding the

Horizon Funds to the Plan. See generally Mar. 28, 2019, Order at 71.


      Buetow testified at his deposition that it was his understanding "that prior to

November of 2012, [Reliance] ha[d] no experience in managing a tactical asset

allocation model, or coming up with a glide path, or coming up with strategic asset

allocation that I have any document—document evidence." Buetow Dep.at 129.


When Defendants' counsel asked Buetow whether he understood that Reliance,


"prior to November 2012, had no prior experience managing a multiasset fund with

exposure to commodities and real estate," Buetow replied, "my point is, [Reliance]


ha[s] no experience in managing a tactical asset allocation model." Buetow Dep.


at 130. Buetow clarified that he had "no documentary evidence that [Reliance]

ha[s] managed a multiasset class portfolio .. . [a]nd specifically in an active




  Neither Reliance's Memorandum nor its Motion for Summary Judgment cite
evidence in the record to support this assertion. See Reliance's Mem. at 18;
Reliance's Mot. for Summ. J. at 26.


                                          26
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 27 of 46




strategy." Id. at 131. Buetow also stated that "I have no evidence that was


presented to me in all the documents that I have that suggest that [Reliance] ha [s]

had experience in putting together a multiasset glide path or tactical model. That's

my answer." Id. at 132. Buetow then clarified that by "glide path," he meant "a


target date fund" or "any multiasset fund with a strategic asset allocation." Id.


      At summary judgment. Reliance presented evidence, via Cotter's


declaration, that Reliance had "extensive experience with multi-asset allocation"


through the LifeStyles Funds which it had managed since the 1990s. Mar. 28,

2019, Order at 70 (citation omitted). Cotter stated in his declaration that Reliance

had been researching and selecting TDFs with glide paths for its 401(k) clients for

many years. Id. at 70-71 (citation omitted, emphasis added). However, Cotter also


stated in his declaration that Reliance had not previously constructed a glide path

for a TDF. Id. at 70 (citation omitted, emphasis added). Cotter also testified at his

deposition that, to his knowledge, Reliance had never before created a TDF or been

involved in managing a TDF. Id. (citation omitted). Defendants offered no

evidence at summary judgment "that Reliance previously constructed a glide path,

created a TDF, or was involved in managing a TDF." M, (emphasis added). The




                                          27
          Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 28 of 46




deposition testimony that Reliance contends illustrates Buetow's error is instead


consistent with this lack of evidence. See Buetow Dep. at 129-33.n


          Another of Reliance's examples is no more convincing. Reliance contends


that Buetow "declares that he saw 'no documentation that offers analysis' on 'the


investment characteristics of the multi-asset class strategies or 'no documented


concern that the JP Morgan TDFs were too aggressive or that there was no need for


downside protection.'" Def. Reliance's Reply in Supp. of its Mot. in Limine to


Exclude Opinions of Pis.' Expert Dr. Gerald Buetow ("Reliance's Reply")

[Doc. 222] at 11 (quoting Buetow Report ^ 92, 118). Reliance contends Buetow

is factually incorrect because a Reliance presentation on the decision to remove the


JP Morgan TDFs states that the reason for removal was "a desire for a more cost-


effective approach" and "a desire for a more robust risk-management capabilities."


IcL at 11 n.3 (citing Insperity 401(k) Plan and Insperity Corporate 401(k) Plan

Trustee's Report (Mar. 14, 2012) ("March 2012 Annual Report") [Doc. 163-112]

at 36).




  Furthermore, it is unclear what documents produced during discovery Buetow
did not but allegedly should have reviewed that would have changed this
deposition testimony. The relevant statements in Cotter's Declaration do not cite
to any documents. See Cotter Decl. ^ 30-34.


                                          28
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 29 of 46




      Buetow states in his report that "prior to the time Reliance won the CIT

business with F-Squared, I have seen no documented concern that the JP Morgan


TDFs were too aggressive or that there was a need for downside protection in the

Plan's TDF investments." Buetow Report ^ 92 (emphasis added). First, Buetow

reviewed and cited to the March 2012 Annual Report. See id. ^ 92 (citing

"Exhibit 43 at 54"), 84 (making clear that "Exhibit 43" is the 2012 Annual Report);

see also id. Ex. 1 (stating that Buetow considered "Annual Tmstee's Reports").


Furthermore, the March 2012 Annual Report is dated March 12, 2012. See Mar.

2012 Annual Report at 1 . Buetow states that Reliance "won the F-Squared


business" in December 2010. Buetow Report ^ 66. Thus, the March 2012 Annual

Report does not contradict Buetow's assertion that he saw no documentation about


concerns with the JP Morgan TDFs from before Reliance won the CIT business

with F-Squared.


      As the Court previously explained when denying Defendants' Daubert

motion to exclude the opinions of Plaintiffs' expert Jania Stout, "the fact that [the

expert] base[s] [his] opinions on a version of disputed rather than established facts

can be properly brought to the [factfinder]'s attention by Defendants through cross-

examination." Duling, 2015 WL 3407602, at * 13 (internal quotation marks

omitted) (citing Viterbo v. Dow Chem. Co, 826 F.2d 420, 422 (5th Cir. 1987) ("As


                                          29
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 30 of 46




a general rule, questions relating to the bases and sources of an expert's opinion


affect the weight to be assigned that opinion rather than its admissibility and

should be left for the jury's consideration.")); see generally Feb. 25, 2019, Order

[Doc. 191] at 32.

      Reliance also contends that Buetow's opinion that "the profit motive clearly

clouded the judgment of the plan fiduciaries" in adopting the Horizon Funds is not

helpful. Reliance's Mem. at 19; see generally Buetow Report ^103. The Court


agrees. At his deposition, Defendants' counsel asked Buetow if he was


"expressing an opinion on the motives of Reliance in deciding to add the Horizon

Funds." Buetow Dep. at 328. Buetow stated, "I can read the documents that led to


this conclusion and I can extrapolate what I think the intent was in adding these

funds to the plan." Id. When counsel clarified, asking, "[a]nd you're offering an


opinion, are you not, sir, that in fact Reliance's motives were in its own interest in


adding these funds as opposed to the interest of participants, right?," Buetow

answered, "Yes. Reliance absolutely in my view had a conflict . ..." Id.


at 328-29. Buetow's speculation as to Reliance's motives is, among other things,


not helpful to the Court. See Cason v. C.R. Bard. Inc., No. 1:12-CV-1288-MHS,


2015 WL 9913809, at * 13 (N.D. Ga. Feb. 9, 2015) (quoting In re Rezulin Prods.

Liab. Litig., 309 F. Supp. 2d 531, 546 (S.D.N.Y. 2004)) ("Expert testimony on 'the


                                          30
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 31 of 46




intent, motives, or states of mind of corporations, regulatory agencies and others


have no basis in any relevant body of knowledge or expertise. The testimony is

improper also because it describes lay matters which a jury is capable of

understanding and deciding without the expert's help.'"); City ofTuscaloosa v.

Harcros Chems., Inc., 158 F.3d 548, 565 (llth Cir. 1998) ("[The expert's]

characterizations of documentary evidence as reflective of collusion, and his


characterizations of particular bids as 'signals/ do not [assist the trier of fact],

because the trier of fact is entirely capable of determining whether or not to draw

such conclusions without any technical assistance from [the expert] or other


experts."). Thus, Buetow is not permitted to testify as to this opinion.


      With the exception ofBuetow's opinion about Reliance's motives in adding

the Horizon Funds, Reliance has not shown that Buetow's opinions will not be


helpful, particularly in the context of a bench trial. Accordingly, Reliance's

Motion to Exclude Buetow is GRANTED IN PART and DENIED IN PART.

The motion is GRANTED with respect to Buetow's opinion as to Reliance's

motive for adding the Horizon Funds as Plan investment options. In all other

respects, the motion is DENIED.




                                           31
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 32 of 46




V. HOLDINGS'S MOTIONS INLIMINE

      Defendants move to exclude (1) evidence that they contend relates solely

to the reasonableness of the Plan's recordkeeping expenses, (2) exhibits that they

contend relates solely to retirement plans not at issue in this case, and (3) Buetow's


testimony related to damages for Count III.

      A. Evidence of the Reasonableness of Plan Recordkeeping Expenses


      The Court previously granted Defendants' motion for summary judgment as


to Count II, wherein Plaintiffs alleged that Reliance and Holdings breached their

duties of loyalty and prudence by permitting the Plan's recordkeeper to be paid

excessive compensation. Mar. 28, 2019, Order at 82-84; see generally Am.


Compl. ^ 175-76, 78. Defendants contend that approximately 150 trial exhibits,13

portions of John Stanton and Richard Rawson's deposition testimony,14 and


Plaintiffs' witness Sean Duffy should be excluded because they are relevant only

to the reasonableness of the Plan's recordkeeping expenses, which is no longer at


issue in this case. Holdings's Mem. at 6-7 & n.2. Plaintiffs contend that the




12 Reliance also joins Holdings's Motion in Limine. Reliance's Mem. at 2 n.2.

13 See Holdings's Mem, Ex. 1 [Doc. 209-3].

14 See Holdings's Mem, Exs. 2 & 3 [Docs. 209-4 & 209-5].


                                          32
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 33 of 46




challenged evidence is relevant as to Count III, wherein Plaintiffs allege that

Defendants breached their fiduciary duties by selecting and retaining investments

for the Plan that charged excessive management fees. Pis.' Opp'n to Insperity


Holdings's Mot. in Limine ("Pis.' Opp'n to Holdings's Mot. in Limine")


[Doc. 219] at 1-3; see generally Am. Compl. [Doc. 37] ^ 182-89.

      Plaintiffs contend that the challenged evidence "tend[s] to show that using

higher-cost share classes and revenue sharing to offset the Plan's recordkeeping


and administrative expenses 'increased costs and fees to Plan participants.'" Pis.'


Opp'n to Holdings's Mot. in Limine at 3 (quoting Mar. 28, 2019, Order at 86-87).

In denying summary judgment, the Court explained that a genuine issue of material

fact exists on Count III because "[t]he parties' experts disagree whether using


revenue-sharing was appropriate and whether it [] increased costs and fees to Plan


participants." Mar. 28, 2019, Order at 87. The parties agree that the Plan


maintained these higher-cost shares to generate revenue to offset trustee,


recordkeeping, and administrative expenses. Mar. 28, 2019, Order at 84-85.


However, Plaintiffs contend that using higher-cost shares drove up the fees paid by

Plan participants, and that a prudent fiduciary would have switched to lower-cost


shares. Pis.' Opp'n to Holdings's Mot. in Limine at 2 (citation omitted).




                                         33
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 34 of 46




      Plaintiffs acknowledge that the challenged evidence pertains to the Plan's

recordkeeping expenses. See id at 3. The Court agrees with Plaintiffs that in

granting summary judgment on Count II, it did not find that the Plan's

recordkeeping fees were in fact reasonable, but, rather, found that Plaintiffs could


not make aprimafacia showing that the Plan suffered a resulting loss, even

assuming that Defendants had breached their fiduciary duties. See Mar. 28,2019,

Order at 82-84. The Court did not determine, as Defendants contend, "that there


was no evidence that the amount ofrecordkeeping expenses paid for by revenue


sharing was unreasonable." See generally Holdings's Mem. at 4. The Court found


that the expert report of Michael Geist, whom the Court found not qualified to

testify as an expert, was "the only evidence that the Plan suffered losses as a result


[of any breach of fiduciary duty]." Mar. 28, 2019, Order at 84.

      Nevertheless, the Court concludes that evidence about the Plan's


recordkeeping expenses is not relevant to Count III. "Evidence is relevant if:


(a) it has any tendency to make a fact more or less probable than it would be

without the evidence; and (b) the fact is of consequence in determining the action."

FED. R. EVID. 401. Because the Court previously granted summary judgment on


Count II, whether the Plan's recordkeeper was paid excessive compensation is not


of consequence in adjudicating any of the remaining claims in this action.


                                          34
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 35 of 46




Plaintiffs have failed to show that the challenged evidence relates to their claims in

Count III that Defendants selected and retained investments that charged excessive

management fees. Accordingly, Holdings's Motion in Limine is GRANTED with

respect to evidence of the Plan's recordkeeping expenses.15


      Plaintiffs contend that if the Court excludes this evidence, it should also

preclude Defendants "from using any exhibits or testimony for the purpose of

proving that the higher costs in the more expensive share classes were reasonable


plan expenses."16 Pis.' Mots. in Limine at 2-3, 13-14. Plaintiffs appear to conflate


evidence that the Plan's recordkeeping expenses were reasonable, which is


irrelevant because the Court granted summary judgment on Count II, with


evidence that Defendants selected and retained investments that charged excessive


management fees, which is relevant to Counts III and V and remain for trial.




15 Consequently, Holdings has agreed to remove all designations of evidence
concerning the reasonableness of the Plan's recordkeeping expenses, including
(1) the designations ofSean Duffy, James Scheinberg, and lan Ratner, (2) ninety
exhibits, and (3) certain deposition designations of Richard Rawson and John
Stanton, including John Stanton's deposition testimony at 80:20-81:5. See
Holdings' Mem. at 7-8 n.3; Def. Insperity Holdings, Inc.'s Opp'n to Pis.' Mots. in
Limine ("Holdings's Opp'n") [Doc. 214] at 2-3 & n.2.

16 Plaintiffs identify the specific exhibits and portions of deposition designations in
footnote 2 of their Motions in Limine. See Pis.' Mots. in Limine at 3 n.2.


                                          35
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 36 of 46




      As Holdings explains in detail, the evidence that Plaintiffs challenge

concerns the selection and retention of the higher-cost share classes for Plan


investments. See Holdings's Opp'n at 3-7. For example, Plaintiffs seek to exclude


Holdings's exhibits 36 and 903, emails regarding a spreadsheet "that calculates the


effect of share class changes on the amount ofrev[enue] sharing available to cover

plan costs." Id^ at 4 n.3; Pis.' Mots. in Limine at 3 n.2; see generally Holdings's


Ex. List [Doc. 200-9] at 3, 77. Plaintiffs also seek to exclude Holdings's exhibits

390-392, a calendar appointment for a meeting "on Excess Revenue Allocation,"


emails regarding "Excess Revenue Policy, and a "Policy for Use of Revenue


Sharing, respectively. Holdings's Opp'n at 3 n.4; Pis.' Mots. in Limine at 3 n.2;


see generally Holdings's Ex. List. at 29. Because it appears that the evidence that


Plaintiffs seek to exclude concerns the higher costs in the more expensive share


classes, which is relevant to Counts III and V, Plaintiffs Motion in Limine is

DENIED with respect to this evidence.17



17 The parties dispute the effect of the Court's statement that, "[i]t is the fiduciary's
burden to show the fees were reasonable." Mar. 28, 2019, Order at 85 (citing
Lowen v. Tower Asset Mgmt, Inc, 829 F.2d 1209, 1215 (2d Cir.1987)). Plaintiffs
contend that this Court has held that "[i]t is Defendants' burden to show that the
additional $31 million in fee payments were necessary for Plan services and
reasonable in amount." See, e.g., Pis/ Mots. in Limine at 12-13; Pis.' Opp'n to
Holdings's Mot. in Limine at 5-6, 8. Defendants contend that Plaintiffs'
interpretation is wrong as a matter of law. Holdings's Opp'n at 8.


                                           36
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 37 of 46




Although the Court's statement was not outcome determinative in the March 28,
2019, Order because the Court denied summary judgment on Count HI, finding a
genuine issue of material fact, see Mar. 28, 2019, Order at 87, the Court reiterates
that to establish a claim for breach of fiduciary duty, Plaintiffs generally must
show that Defendants are fiduciaries, that Defendants breached their fiduciary
duties, and that the breach caused harm to Plaintiffs. See id. at 83 (citations
omitted). Defendants are correct that the Court's citation to Lowen when
addressing Plaintiffs breach of fiduciary duty claim in Count III was in error
because Lowen concerned the burden of proof in an ERISA prohibited transaction
claim, not a breach of fiduciary duty claim. See Lowen, 829 F.2d at 1215 (citation
omitted) ("We believe that a fiduciary charged with a violation of [ERISA] Section
406(b)(3) either must prove by a preponderance of the evidence that the transaction
in question fell within an exemption, or must prove by clear or convincing
evidence that compensation it received was for services other than a transaction
involving the assets of a plan. The burden is on the fiduciary for two reasons.");
Ruppert v. Principal Life Ins. Co., 796 F. Supp. 2d 959, 973 n.l4 (S.D. Iowa 2010)
("[T]he Second Circuit held in Lowen that the fiduciary has the burden to prove by
a preponderance of evidence that an exemption applied to the transaction .. . .");
see also Pledser v. Reliance Tr. Co., 240 F. Supp. 3d 1314, 1336 (N.D. Ga. 2017)
(collecting cases) (stating that the burden of proof is on the fiduciary to prove that
a transaction prohibited by ERISA Section 406 qualifies for an exemption under
ERISA Section 408). The Court previously granted summary judgment to
Defendants on Plaintiffs' prohibited transaction claims, Counts VI and VII. See
Mar. 28, 2019, Order at 41-49.


Furthermore, the Court recognizes that "[t] he Circuit Courts of Appeal are split on
who bears the burden of demonstrating causation" for losses resulting from a
breach of fiduciary duty under ERISA Section 409, and that at least one other court
in this district has observed that "[i]t appears that the Eleventh Circuit allocates the
burden of proving loss causation to the [p]laintiff," but the Court expresses no
opinion on this issue because it was, and is not presently, before the Court. See
Perez v. DSI Contracting, Inc., No. L14-CV-282-LMM, 2015 WL 12618779, at *5
(N.D. Ga. July 24, 2015) (citations omitted). The Court granted summary
judgment to Defendants on Plaintiffs' breach of fiduciary duty claim in Count II
because Plaintiffs had no admissible evidence of losses to the Plan as the result of
                                           37
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 38 of 46




      B. Exhibits Relating to Other Retirement Plans

      Defendants contend that Plaintiffs' potential trial exhibits relating solely to


other retirement plans, including the Insperity Corporate 401(k) Plan, the Insperity

Choice 401(k) Plan, and a Customized 401(k) Plan, should be excluded because

they are irrelevant to the remaining claims in this case. Holdings's Mem. at 9-10.


Plaintiffs contend that "evidence as to the decisions and procedures that the same


fiduciaries employed in managing other similar retirement plans goes to the issue

of whether Defendants acted pmdently in managing the Plan." Pis.' Opp'n to


Holdings 5s Mot. in Limine at 9-10. All of the challenged exhibits relate to other

Insperity 401(k) Plans. See Holdings ?s Mem., Ex. 1. Defendants do not contend


that these other Insperity 401(k) Plans are dissimilar to the Plan, nor do they

explain why evidence of the decisions that they made as fiduciaries in managing

these other Insperity 401(k) Plans is not relevant. See generally Holdings's Mem.

at 9-10.


      The Court agrees with Plaintiffs that evidence of the decisions that the

Defendants made as the fiduciaries of other similar retirement plans is relevant to


whether Defendants breached their duty of prudence in managing the Plan. See



any breach; the Court did not opine as to whose burden it was to prove that losses
were caused by the breach. See Mar. 28, 2019, Order at 82-84.


                                          38
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 39 of 46




George v. Kraft Foods Global, Inc, 814 F. Supp. 2d 832, 853 (N.D. 111. 2011)

(rejecting defendant's argument that because of "various differences between

defined benefit and defined contribution plans," "the shift in investment strategy

[that] may have made sense for the [d]eflned [b]enefit [p] lan .. . cannot serve as a

valid point for comparison for evaluating what investments were offered in the

[defined contribution] [p]lan").18 Accordingly, Holdings's Motion in Limine is

DENIED with respect to exhibits relating to other retirement plans.




18 Defendants' reliance on Slusarski v. Life Ins. Co. of N. Am., 632 F. Supp. 2d
159 (D.R.I. 2009) is misplaced. In that case, plaintiff argued that "in order to
ensure that Mr. Slusarski is treated consistently with other beneficiaries with
regard to interest on withheld benefits, it is necessary to know the [d]efendants?
practice or procedure to pay, or not pay, interest on withheld benefits." Slusarski,
632 F. Supp. 2d at 168 (alteration accepted, internal citation omitted). The court
found that the insurance company's "practice or procedure with respect to paying
interest on withheld benefits due under other plans is certainly not relevant. [The
insurance company]'s obligation is to apply 'plan provisions . . . consistently with
respect to similarly situated claimants/ 29 C.F.R. § 2560.503-l(b)(5), meaning the
provisions of this [p] lan, not all other plans." Id. The cited regulation, which "sets
forth minimum requirements for employee benefit plan procedures pertaining to
claims for benefits by participants and beneficiaries," is inapplicable here. See 29
C.F.R. § 2560.503-l(a). Furthermore, unlike the plaintiff in Slusarski, Plaintiffs
are not contending that Defendants "have an obligation to be consistent," see
Slusarski, 632 F. Supp. 2d at 168, but rather that the decisions Defendants made as
fiduciaries of others plans may tend to show that they were imprudent in managing
the Plan. See Pis.' Opp'n to Holdings's Mot. in Limine at 9-10.


                                          39
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 40 of 46




       C. Buetow's Testimony Related to Damages for Count III


       Regarding Count III, Buetow's opinion is that had Plan fiduciaries used the


cheapest share classes available, the total fee savings would have been $31 million,

and had Plan fiduciaries utilized available lower share classes, the plan would not

have lost almost $32 million. Buetow Report ^ 127-30. Defendants contend that

Buetow is not qualified to give this opinion, that his methodology in reaching it is

not sufficiently reliable, and that the testimony does not assist the trier of fact.

Holdings's Mem. at 10-11.


       Defendants contend that Buetow has "scant" relevant experience:


Specifically, that "he has no experience in the selection of shares classes that

provide revenue sharing to defray expenses of a defined contribution plan," "no


experience serving as a fiduciary responsible for selecting investments for a


defined contribution plan," and "no experience with one entity (Holdings)

monitoring an investment expert[] (Reliance) ['s] discretionary investment

decisions." IcL at 11 (citations omitted). These challenges go to the weight of

Buetow's testimony, not its admissibility, particularly since the Court will be the

trier of fact. See supra part IV.A.


       Defendants contend that Buetow's inexperience "leads to a flawed and


incomplete analysis" in that Buetow ignores that Reliance intentionally selected


                                            40
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 41 of 46




higher-cost share classes to provide revenue sharing to help offset the Plan's


recordkeeping expenses. Holdings's Mem. at 12 (citation omitted). As the Court

noted in its March 28, 2019, Order, the parties' experts disagree whether using

revenue sharing was appropriate here, and Buetow's opinion is that pmdent


fiduciaries would have ensured that plan participants invested in the lowest share

class of a selected fund. Mar. 28, 2019, Order at 86-87; see also Buetow Dep.


at 171-72. The fact that Defendants and their expert disagree with Buetow does

not mean Buetow is unqualified to give his opinion. The Court reaffirms that


Buetow is qualified to testify as an expert. See supra part IV.A.


      Defendants contend that Buetow does not use a reliable methodology

because he fails to consider or address the use of revenue sharing from higher-cost


share classes. Holdings ?s Mem. at 12-13. Defendants contend that the court in


Sacerdote v. N.Y. Univ., 328 F. Supp. 3d 273 (S.D.N.Y. 2018), appeal filed, No.


18-2707 (2d Cir. Sept. 12, 2018), found Buetow's damages calculation unreliable

for this reason. ]A at 13, 15. In that case, Buetow "was retained by plaintiffs to


opine on the fiduciary process and investment decisions made by NYU and its

officers and trustees." Sacerdote, 328 F. Supp. 3d at 311 n.110. The court


discounted Buetow's testimony because "his analysis of fund performance did not


account for a number of important factors and the Court is not persuaded that he


                                         41
       Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 42 of 46




compared the funds in question to appropriate benchmarks." Id (emphasis added).

The court found that Buetow "failed to adjust for cash and compared the fund to a


R[eal] E[state] I[nvestment] T[rust]." Id^ at 311. The court did not rely on

Buetow's damages calculations because it found that "Buetow d[id] not use

reliable economic methods to analyze damages related to the TIAA Real Estate

Account or appropriate benchmarks against which to measure damages; he also


fail[ed] to take into account that the annuities would not be mapped." Id. at 112.


      Unlike the defendants in Sacerdote, Defendants here do not challenge

Buetow's analysis of Plan's funds' performance or contend that Buetow did not


compare the Plan's funds to appropriate benchmarks. Buetow identifies twenty-


four Plan investment options that had lower cost share classes available that were


identical to the more expensive share classes in all material respects except for the


fees. Mar. 28, 2019, Order at 86 (citing Buetow Report ^ 128-29). He concludes

that had the Plan fiduciaries used the lowest-cost classes available for each

investment option, Plan participants would have saved $31 million in fees. Id.

(citing Buetow Report ^ 127). Defendants do not challenge Buetow's assertion

that these twenty-four funds were identical in all material respects except for the


fees. Nor do they challenge Buetow's calculation of the difference in fees between


the lower cost shares and those used in the Plan. Unlike in Sacerdote, there is no


                                          42
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 43 of 46




indication that Buetow did not use a reliable methodology. Defendants' objection

is that Buetow did not account for the fact that higher cost shares that used revenue

sharing to reduce recordkeeping expenses and allegedly saved Plan participants

money. This goes to one of the ultimate issues in this case—whether the Plan's


investments charged excessive management fees—and not whether Buetow's


methodology is reliable.

      Defendants also contend that Buetow's opinion is not reliable because he


does not identify any amount of revenue sharing that was unreasonable or


excessive. Holdings's Mem. at 16. Plaintiffs agree that Buetow was not


attempting to provide a calculation as to what amount of Plan fees were


unreasonable or excessive. Pis.' Opp'n to Holdings's Mem. at 8. Defendants


contend that without evidence that the Plan's expenses were unreasonable by some


specific amount, there is no evidence that the amount of revenue sharing received


from the higher-cost shares was unreasonable. Holdings's Mem. at 16. Thus,


Defendants contend, there is no evidence that Plan participants were harmed by


Defendants' use of the higher-cost shares. See jA at 16-17. Regardless of whether


this logic is correct, the fact that Buetow does not identify any amount of revenue

sharing that was unreasonable or excessive does not make his calculation of the




                                         43
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 44 of 46




investment management fees that Plan participants would have saved had the Plan


used the lower cost share classes unreliable.


      Finally, Defendants contend that Buetow's opinion is not helpful to the

Court because Buetow did not calculate the impact of the revenue sharing on Plan


expenses. ]A at 17-18. Again, the parties' experts dispute whether using revenue


sharing was appropriate and whether it increased costs and fees to Plan

participants. See Mar. 28, 2019, Order at 86-87. Buetow's opinion is that


"prudent fiduciaries ensure that plan participants are invested in the lowest share


class of a selected fund." Id. at 86 (citing Buetow Report ^ 128). Plaintiffs' expert

Jania Stout appears to agree. Id. at 86-87 (citing Expert Report ofJania Stout

[Doc. 163-157] ^ 53, 55). Reliance's expert, Russell Wermers, found that


"between 73 and 95 percent of the Plan's investment options had expense ratios


less revenue sharing that were less than the median expense ratio of the minimum


expense ratio share class of peer funds," and "between 91 and 100 percent of the


Plan's investment options had expense ratios less revenue sharing that were less


than the 80th percentile." Id. at 86 (citing Expert Report of Russell R. Wermers

[Doc. 139-2] ^ 117). Whether the Plan's investment options (including the higher

cost share classes that used revenue sharing) charged excessive management fees,


and whether Defendants breached their fiduciary duties by selecting those


                                         44
      Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 45 of 46




investment options, are issues for trial. Proposed Joint Consolidated Pretrial Order


at 12, 14, 16; Pretrial Order [Doc. 201] (adopting the Proposed Joint Consolidated

Pretrial Order). Buetow's opinion is helpful to resolving those issues.

      Accordingly, Holdings's Motion in Limine is DENIED with respect to

Buetow's testimony.


VII. CONCLUSION

      For the forgoing reasons, it is hereby ORDERED that:

      • Plaintiffs' Motion to Strike Defendants' Untimely Daubert Motions

          [Doc. 211] is DENIED.

      • Plaintiffs' Motions in Limine [Doc. 207] are DENIED.

      • Defendant Reliance Trust Company's Motion in Limine to Exclude


          Opinions of Plaintiffs' Expert Dr. Gerald Buetow [Doc. 208] is

          GRANTED IN PART and DENIED IN PART. The motion is

          GRANTED with respect to Buetow's opinion as to Reliance's motive for

          adding the Horizon Funds as Plan investment options. In all other

         respects, the motion is DENIED.




                                         45
Case 1:15-cv-04444-MHC Document 225 Filed 01/24/20 Page 46 of 46




• Defendant Insperity Holdings, Inc. ?s Omnibus Motion in Limine


   [Doc. 209] is GRANTED IN PART and DENIED IN PART as

   explained in part V of this Order.

IT IS SO ORDERED this /J^day of January, 2020.




                                MARKH.COHEN
                                United States District Judge




                                  46
